FILED
                                                                                              JAN 13 2009
                             UNITED STATES DISTRICT COURT                                Clerk, u.s. District and
                             FOR THE DISTRICT OF COLUMBIA                                   Bankruptcy Courts


                                   )
JAIME LUEVANO,                     )
                                   )
           Plaintiff,              )
                                   )
                                                          Civil Action No.
       v.                          )
                                   )                                               09 0071
U.S. SUPREME COURT CLERKS, et aI., )
                                   )
           Defendants.             )
---------------------------)

                                    MEMORANDUM OPINION

        This matter is before the Court for consideration of plaintiff s application to proceed in

forma pauperis and pro se complaint. The Court will grant the application and dismiss the

complaint.

        Plaintiff alleges that the Clerk and Deputy Clerks of the United States Supreme Court

have failed to file his petition for a writ of certiorari, and that the Chief Justice has failed to

properly supervise these employees. For these alleged violations of rights protected by the

United States Constitution, plaintiff demands no particular relief.

        The Clerk of the Supreme Court is the designated recipient of all documents filed with

the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,

action must be taken by the Justices of the Supreme Court and the Supreme Court's

administrative officers with respect to plaintiffs appeals. See In re Marin, 956 F.2d 339, 340



                                                    1
(D.C. Cir.), cert. denied, 506 U.S. 844 (1992).

        The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.C. § 1915A(b). An Order consistent with this Memorandum Opinion will

be issued separately on this same date.




Date:   /~{Xl "?I{r




                                                  2